Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nate S. Sunwoo on 07/01/2022.
In the claims, amend the claims as indicated below:
1-19. (Cancelled)
20. (Currently Amended) A computer-implemented system for collection, management, and distribution of data with a crowdsourced knowledge database, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions for:
storing information in a standardized format about one or more addresses in one or more network-based non-transitory storage devices having a collection of geographical records stored thereon;
providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type;
storing the standardized updated information about the address in the collection of geographical records in the standardized format;
generating a first message containing the updated information about the address whenever updated information has been stored;
receiving a signal, in response to the first message, approving the updated information;
generating a second message containing the approved information about the address in response to the signal; and
transmitting the second message to a plurality of users over the network to enable immediate access to up-to-date information.
21. (Cancelled).

22. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein the one or more discrete entities are organized into a plurality of groups, each group including a subset of the one or more discrete entities sharing a common trait.
23. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein the one or more discrete entities are associated with geographical locations.

24. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein the one or more discrete entities comprise one or more addresses that are organized into a plurality of groups, each group including a subset of the one or more addresses sharing a common entry point.

25. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein providing the remote access comprises receiving the updated information in the non-standardized format.

26. (Cancelled).
27. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein the users provide the updated information using mobile devices with secure connections to the one or more network-based non-transitory storage devices through the network.

28. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein transmitting the message to the plurality of the users over the network further comprises displaying a notification on the mobile devices based on a current location of each mobile device.

29. (Currently Amended) The computer-implemented system of claim [[21]] 20, wherein the updated information comprises at least one of text data, image data, or GPS location data.

30. (Currently Amended) The computer-implemented system of claim [[21]] 20, the instructions further comprising: generating a request to review the standardized updated information.

31. (Cancelled).

32. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein the one or more discrete entities are organized into a plurality of groups, each group including a subset of the one or more discrete entities sharing a common trait.

33. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein the one or more discrete entities comprise one or more addresses that are organized into a plurality of groups, each group including a subset of the one or more addresses sharing a common entry point.

34. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein providing the remote access comprises receiving the updated information in the non-standardized format.

35. (Cancelled).

36. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein the users provide the updated information using mobile devices with secure connections to the one or more network-based non-transitory storage devices through the network.

37. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein transmitting the message to the plurality of the users over the network further comprises displaying a notification on the mobile devices based on a current location of each mobile device.

38. (Currently Amended) The computer-implemented  method of claim [[31]] 40, wherein the updated information comprises at least one of text data, image data, or GPS location data.

39. (Currently Amended) The computer-implemented  method of claim [[31]] 40, further comprising: generating a request to review the standardized updated information.

40. (New) A computer-implemented method for collection, management, and distribution of data with a crowdsourced knowledge database, comprising:
storing information in a standardized format about one or more addresses in one or more network-based non-transitory storage devices having a collection of geographical records stored thereon;
providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type;
storing the standardized updated information about the address in the collection of geographical records in the standardized format;
generating a first message containing the updated information about the address whenever updated information has been stored;
receiving a signal, in response to the first message, approving the updated information;
generating a second message containing the approved information about the address in response to the signal; and
transmitting the second message to a plurality of users over the network to enable immediate access to up-to-date information.

Allowable Subject Matter
Claims 20, 22-25, 27-30, 32-34, 36-40 are allowed (claims 1-19, 21, 26, 31 and 35 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 20:
“providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type”.

The closest prior art (Kilby et al: US 2014/0316841 A1) discloses similar feature of geographical address re-formatting (par. 0113), and users’ review process for approval (par. 0124). However, Kilby et al do not explicitly disclose:
“providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type”.

Another close prior art, Paoli et el (US 2004/0268229 A1), discloses similar
Feature of address format changing (par. 0070), and users’ review process for approval (par. 0109). However, Paoli et al do not explicitly disclose:
“providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“providing remote access to users over a network so any one of the users can update the information about an address in the collection of geographical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on a hardware and software platform used by the one of the users;
converting the non-standardized updated information into the standardized format by:
parsing the updated information in the non-standardized format;
recognizing keywords in the updated information to determine a type of the updated information; and
converting the updated information into the standardized format associated with the determined type”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claim 40 is allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165